F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                                     PUBLISH
                                                                        NOV 28 1997
                  UNITED STATES COURT OF APPEALS
                                                                   PATRICK FISHER
                                                                             Clerk
                               TENTH CIRCUIT



 UNITED STATES OF AMERICA,

             Plaintiff - Appellee,
       v.                                        Nos. 96-1342 & 96-1359
 GARY NORMAN, also known as
 Stitch,

             Defendant - Appellant.


        APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF COLORADO
                     (D.C. NO. 94-CR-350-S)



Susan L. Foreman, Assistant Federal Public Defender (Michael G. Katz, Federal
Public Defender, with her on the briefs), Denver, Colorado, for Appellant.

Guy Till, Assistant United States Attorney (Henry L. Solano, United States
Attorney and Gregory C. Graf, Assistant United States Attorney, on the briefs),
Denver, Colorado, for Appellee.


Before ANDERSON, HENRY, and BRISCOE, Circuit Judges.


ANDERSON, Circuit Judge.
      Following a jury trial, Gary L. Norman was convicted on one count of

possessing methamphetamine with the intent to distribute, in violation of 21

U.S.C. § 841(a)(1), and one count of being a felon in possession of a firearm in

violation of 18 U.S.C. § 922(g)(1). On appeal, 1 Norman contends that the district

court erred by: 1) refusing to dismiss the felon in possession count; 2) imposing a

two-level sentence enhancement for obstruction of justice; 3) assessing an

additional criminal history point for a previous minor misdemeanor conviction;

4) assessing two additional criminal history points for an outstanding deferred

judgment and sentence; and 5) failing to deduct drug amounts which he possessed

for personal use from its drug quantity calculation. We affirm in part, reverse in

part, and remand for resentencing.



                                   BACKGROUND

      In the early evening of October 16, 1994, Norman caused a traffic accident

when he failed to stop at a stop sign, and the 1976 Cadillac he was driving 2 struck

a pick-up truck. R. Vol. II, Tab 43, Ex. 1 at 8. The truck spun around from the

force of the impact and, sliding sideways 174 feet, came to rest facing the


      1
       Norman filed two notices of appeal. Each was assigned a case number, and the
two have been consolidated.
      2
         Norman did not own the car, and he had no car insurance. R. Vol. XIII at 65; R.
Vol. II, Tab 43, Ex. 1 at 2.

                                           -2-
guardrail. The Cadillac continued about ninety-four feet, knocking over an

interstate sign before it stopped on a grassy median. 3 Id.; R. Vol. X at 127. Two

of the truck occupants were slightly injured and required medical attention. R.

Vol. X at 121. When a witness at the scene approached Norman, he was

“behaving strangely.” Id. at 120. Other witnesses described Norman as “spaced

out,” “acting weird,” “agitated,” and “uncooperative.” Id. at 127-28, 133. The

witnesses observed Norman get out of his car, walk in front of it, kick up some

dirt, and drop something over which he again kicked dirt, apparently attempting to

bury the item(s). They also observed Norman put something in his car’s trunk.

Id. at 127, 135.

      Deputy Erik Little was dispatched to the accident scene because of a report

that someone there had a handgun. R. Vol. XI at 187. When Little arrived, he

saw Norman standing in front of the Cadillac, kicking the dirt. Id. One of the

witnesses informed him that Norman had put a gun inside the car. Id. at 188. As

he approached Norman, Little saw a hunting knife on his belt. Little told Norman

that the knife needed to be secured for officer safety, and he asked if Norman was

carrying any other weapons. Id. at 188-89. Norman answered, “No,” although he

stated that he had a handgun under the front seat of the Cadillac. Id. at 189-90.



      3
       The record does not indicate whether either vehicle could be driven following the
accident.

                                           -3-
Little conducted a pat down search during which he located a loaded two-shot

derringer in Norman’s left front pants pocket. At that time, Little handcuffed

Norman and continued the pat down which further uncovered a small vial

containing what appeared to be methamphetamine and $295 in cash in Norman’s

right pants pocket. Id. at 189. Little then arrested Norman.

      Meanwhile, Trooper Miranda had arrived at the scene. After securing

Norman in the back seat of Little’s patrol car, Miranda and Little checked inside

the Cadillac, where they found a loaded Taurus .357 revolver and a magazine for

a .22 semiautomatic weapon. Id. at 190-91, 341-42. In the trunk, they found a

loaded .380 semi-automatic handgun and several two-inch zip lock baggies. Id. at

200-02, 342-43. When the officers and one of the witnesses checked the area in

front of Norman’s car where they had observed him, they discovered a partially

buried black box containing a scale and a baggie containing methamphetamine.

Id. at 191-92; R. Vol. X at 136-39.

      Suspecting that Norman was under the influence of a drug, Miranda called

Trooper Beard, a drug-recognition expert, to the scene. R. Vol. XI at 344-45; R.

Vol. X at 149-50. In Beard’s opinion, Norman was under the influence of a

stimulant, although he appeared to be “coming down.” R. Vol. X at 154, 156-58.

The formal write-up which the police prepared upon return to the station indicates

that Norman was arrested for various violations, including disregarding a stop


                                        -4-
sign, driving without insurance, driving while under the influence, unlawfully

carrying a concealed weapon, possession of a controlled substance, and

possession of a firearm while under the influence. R. Vol. II, Tab 43, Ex. 1 at

1-2. Colorado Springs police subsequently executed a search warrant at

Norman’s shop/home, where they found some destructive devices as well as

paraphernalia associated with methamphetamine consumption. R. Vol. XII at

372, 414-16, 422-25, 428, 430-31.

      Eventually, the United States obtained a five-count superseding indictment

against Norman. R. Vol. I, Tab 31. The jury convicted Norman on counts one

(drug distribution) and three (felon in possession of a firearm). However, the jury

acquitted him on count two S carrying a firearm (the small gun found in his pocket)

in connection with a drug crime; on count four S possessing a firearm (the

semiautomatic found in his trunk) while he was a user of illegal drugs; and on

count five S possessing a destructive device (found during the search of his shop).

On July 11, 1995, after reviewing the PSR and hearing objections, testimony and

arguments, the district court calculated Norman’s base offense level and criminal

history category, and then sentenced him to 151 months’ imprisonment on the

drug distribution conviction and to a concurrent 120 months’ imprisonment on the

firearms conviction.




                                         -5-
                                  DISCUSSION

      A. Unlawful Possession of a Firearm by a Previously Convicted Felon.

      In 1976 Norman pleaded guilty and was convicted and sentenced on a

Colorado state felony charge of conspiracy to dispense drugs. He was

subsequently released from prison in September 1978, and he was discharged

from parole in July 1979. R. Vol. XVIII at ¶¶ 55-60.

      Title 18 U.S.C. § 922(g)(1) prohibits the possession of a firearm by any

person “who has been convicted in any court of, a crime punishable by

imprisonment for a term exceeding one year.” The prior convictions which will

support a § 922(g)(1) charge are described and restricted by 18 U.S.C.

§ 921(a)(20) as follows:

      What constitutes a conviction of such a crime shall be determined in
      accordance with the law of the jurisdiction in which the proceedings
      were held. Any conviction . . . for which a person has been pardoned
      or has had civil rights restored shall not be considered a conviction
      for purposes of this chapter, unless such . . . restoration of civil
      rights expressly provides that the person may not ship, transport,
      possess, or receive firearms.

18 U.S.C. § 921(a)(20) (emphasis added).

      In this case, the government supported its § 922(g)(1) charge against

Norman by alleging his 1976 Colorado state felony conviction. As his first claim

on appeal, Norman contends that his prior Colorado conviction cannot serve as a

predicate offense under 18 U.S.C. § 921(a)(20), and that the district court erred


                                        -6-
by refusing to dismiss that count. We review a district court’s interpretation of 18

U.S.C. § 921(a)(20) de novo. United States v. Hall, 20 F.3d 1066, 1068 (10th

Cir. 1994).

       In 1979, at the time Norman completed his sentence, his civil rights were

restored by operation of Colorado law, and, also at that time, Colorado imposed

no restriction on his right to possess firearms. We have previously held that 18

U.S.C. § 922(g)(1) does not reach such convictions. Hall, 20 F.3d at 1069.

However, Colorado amended its laws in 1993, and under the law in effect at the

time that Norman was arrested in October 1994, it was a crime for any convicted

felon to possess a firearm. Colo. Rev. Stat. § 18-12-108. 4 Therefore, we must

determine whether § 921(a)(20) requires us to apply the Colorado law which was

in effect at the time Norman completed his sentence, and his civil rights were

originally restored, or whether the section requires us to apply the amended law

which was in effect at the time that he was arrested. 5


       We note that the Colorado statute, as amended, is presumptively prospective. See
       4

Colo. Rev. Stat. § 2-4-202 (“A statute is presumed to be prospective in its operation.”).
However, inasmuch as we base our holding upon the express mandate of 18 U.S.C.
§ 921(a)(20), see discussion infra, we need not address whether the particular state law
amendment purports to apply prospectively or retrospectively. See United States v.
Haynes, 961 F.2d 50, 52-53 (4th Cir. 1992).
       5
        We have previously addressed this precise question in an unpublished opinion
which was issued after the district court ruled in this case. United States v. Fowler, No.
95-1207, 1996 WL 734637 (10th Cir. Dec. 23, 1996) (holding that § 921(a)(20) applies
the law as viewed at the time defendant’s civil rights were restored). Although Fowler is
                                                                                (continued...)

                                             -7-
       As the Ninth Circuit explained in United States v. Cardwell, 967 F.2d 1349

(9th Cir. 1992):

       Section 921(a)(20) states that section 922(g)(1) applies if the pardon,
       expungement, or restoration of civil rights “expressly provides” that
       the defendant may not ship, transport, possess, or receive firearms.
       The plain meaning of this use of the present tense is that the courts
       must determine the effect of the pardon, expungement, or restoration
       of civil rights at the time it is granted and cannot consider whether
       the defendant's civil rights later were limited or expanded.

Id. at 1350-51 (emphasis added) (citation omitted); accord United States v.

Haynes, 961 F.2d 50, 52-53 (4th Cir. 1992); United States v. Traxel, 914 F.2d
119, 124-25 (8th Cir.1990).

       We agree with our sister circuits. Section 921(a)(20) requires us to look to

the law which was in effect at the time that Norman’s civil rights were restored,

and then to determine whether that law “expressly provides” that he may not ship,

transport, possess, or receive firearms. 6 As noted, Colorado law did not expressly

       5
        (...continued)
not binding, we are persuaded by its reasoning and the authority it cites. See discussion
infra.

       6
         In its reply brief, the government conceded the weight of authority against it on
this issue. However, on the eve of oral argument, the government filed three cases of
supplemental authority, and contended in argument that this lately uncovered authority
supports the district court’s ruling. We disagree. Of the three cases, only Melvin v.
United States, 78 F.3d 327 (7th Cir.), cert. denied, 117 S. Ct. 384 (1996), considers an
instance in which state law was amended to permanently forbid a felon’s possession of a
firearm. However, citing controlling Seventh Circuit authority, Melvin notes that the
defendant’s civil rights were never “restored” within the meaning of § 921(a)(20). Id. at
                                                                               (continued...)

                                             -8-
limit Norman’s possession of firearms at the time his civil rights were restored.

Therefore, notwithstanding any later limitation which may have been imposed, his

1976 conviction could not serve as a predicate offense under § 922(g)(1), and the

district court erred in refusing to dismiss. Accordingly, we reverse Norman’s

conviction on this count.


      B. Sentencing Calculations under United States Sentencing Commission,
      Guidelines Manual (Nov. 1995).

      Overruling timely objections, the district court increased Norman’s offense

level by two levels for obstruction of justice, and it added one criminal history

point for a municipal ordinance harassment conviction. Additionally, with no

objections raised, the district court added two criminal history points because

Norman committed the instant offense while he was under another criminal

justice sentence, and in calculating the quantity of methamphetamine involved,


      6
        (...continued)
329. Moreover, our analysis would reach a similar result, since at the time that some of
Melvin’s civil rights were originally reinstated, Illinois law prohibited him from
possessing a firearm for five years. See id. The remaining two supplemental authorities
are even more readily distinguished. In United States v. Moore, 108 F.3d 878 (8th Cir.
1997), the Eighth Circuit noted that Tennessee law requires a convicted felon to take
affirmative steps to have his civil rights restored, which steps the defendant apparently
had failed to take. Id. at 881 n. 4. Therefore, the defendant’s prior convictions counted
as violent felonies under § 924(e)(2)(B)(i), (ii), and it was irrelevant that he could
otherwise possess a weapon. Id. Finally, the third case, United States v. Julian, No.
4:CR-97-0078, 1997 WL 467301 (M.D. Pa. Aug. 13, 1997), involves a defendant whose
state conviction was expunged almost a year after he purchased a firearm in violation of
§ 922(g)(1).

                                           -9-
the district court did not exclude any amounts which Norman may have possessed

for personal use. If objections are timely raised, we review a district court’s

factual findings for clear error, and we review its legal interpretation of the

guidelines de novo. See United States v. Pappert, 112 F.3d 1073, 1078 (10th Cir.

1997); United States v. Gacnik, 50 F.3d 848, 852 (10th Cir. 1995). If no

objections were made below, we review for plain error. Fed. R. Crim. P. 52(b);

United States v. Farnsworth, 92 F.3d 1001, 1007-08 (10th Cir.), cert. denied, 117
S. Ct. 596 (1996). However, it is well settled that a sentence based on the wrong

guideline range constitutes an error “affecting substantial rights” of the

defendant. Farnsworth, 92 F.3d at 1008.

             1. Increase for Obstruction of Justice S USSG § 3C1.1

      The PSR recommended that no enhancement for obstruction of justice was

warranted. Nonetheless, the district court found that Norman’s attempted

concealment of drugs and guns at the accident scene constituted an obstruction of

justice pursuant to USSG § 3C1.1. 7 Norman contends that this finding was

erroneous for two reasons: 1) there is no nexus between his concealment of drugs

and guns and the investigation of the car accident; and 2) his conduct was



      7
         The government argues that the district court’s remark that some of Norman’s
trial testimony was “less than credible” is independently sufficient to warrant the
obstruction enhancement. Appellee’s Br. at 20-22. We disagree. See United States v.
Yost, 24 F.3d 99, 106 (10th Cir. 1994).

                                          -10-
contemporaneous with his arrest, and, therefore specifically excluded under the

commentary to § 3C1.1.

       Section 3C1.1 requires a two-level increase in the base offense level “[i]f

the defendant willfully obstructed or impeded, or attempted to obstruct or impede,

the administration of justice during the investigation, prosecution, or sentencing

of the instant offense.” USSG § 3C1.1 (emphasis added). Commentary

application note 3 sets forth examples of the types of conduct which warrant the

section’s enhancement. Specifically, note 3(d) applies the enhancement for:

       destroying or concealing . . . evidence that is material to an official
       investigation or judicial proceeding (e.g., shredding a document or
       destroying ledgers upon learning that an official investigation has
       commenced or is about to commence), or attempting to do so;
       however, if such conduct occurred contemporaneously with arrest
       (e.g., attempting to swallow or throw away a controlled substance), it
       shall not, standing alone, be sufficient to warrant an adjustment for
       obstruction . . . .

USSG § 3C1.1, comment. (n.3(d)) (emphasis added). 8 Thus, the attempt to

conceal evidence constitutes obstruction of justice under circumstances which are

limited, first, by the clear language of § 3C1.1, and, then, by the express

exclusion noted in the commentary.




       As a further qualification, application note 3(d) also provides that conduct which
       8

occurred contemporaneously with arrest will warrant an adjustment if “it resulted in a
material hindrance to the official investigation or prosecution of the instant offense . . . .”
USSG § 3C1.1, comment. (n.3(d)). However, in this case, it is undisputed that Norman’s
conduct did not materially hinder the investigation.

                                             -11-
                     a. Instant Offense

       As a threshold limitation, § 3C1.1 requires a nexus between the allegedly

obstructive conduct and the “instant offense.” Gacnik, 50 F.3d at 852. That is,

“the obstructive conduct, which must relate to the offense of conviction, must be

undertaken during the investigation . . . .” Id. “Obstructive conduct undertaken

prior to an investigation, . . . prior to any indication of an impending

investigation, . . . or as regards a completely unrelated offense, does not fulfill

this nexus requirement.” Id.

       Accordingly, in this case, we do not consider either the felon in possession

of a firearm conviction, which we now reverse, or the two drug-related gun counts

on which Norman was acquitted, and any attempt to conceal firearms is irrelevant.

On the other hand, Norman’s attempt to conceal methamphetamine is relevant to

the drug distribution conviction. Therefore, we must inquire whether there is an

appropriate nexus between this concealment and his awareness of any

investigation that was underway or impending.

       Norman contends that his actions fail to satisfy the nexus requirement as

delineated in Gacnik, since the only investigation he anticipated was an unrelated

investigation of the car accident. 9 We disagree. In Gacnik we found it critical



       The government asserts that there was, in fact, an ongoing investigation
       9

concerning Norman’s possible involvement in a drug ring. However, the government
                                                                             (continued...)

                                           -12-
that the defendant knew only about an unrelated investigation not involving her.

Gacnik, 50 F.3d at 853. By contrast, a car accident investigation involves

inquiries into causation, including whether either driver was under the influence.

Moreover, such investigations routinely involve assessment of the cars’ locations

and conditions, and any contraband and drug paraphernalia in plain view may be

seized. 10 Finally, at the very least, when the driver neither owns the car nor

possesses proof of insurance, he may reasonably anticipate that he and the car

may be detained while police contact the owner, and that an inventory of the car’s

contents may be taken. Thus, we conclude that Norman was aware of an

impending investigation, the scope of which necessarily entailed questions about,

and the likely discovery of, controlled substances, so that his actions in

attempting to conceal the methamphetamine were sufficiently related to the

offense for which he was ultimately convicted.


       9
         (...continued)
cites no evidence that Norman was aware any such investigation. Therefore, only the
pending investigation of the car accident is pertinent to our analysis. See United States v.
Lister, 53 F.3d 66, 69 (5th Cir. 1995) (holding that the term “willfully” requires that the
misconduct occur with knowledge of an investigation, or at least the correct belief that an
investigation is probably proceeding); United States v. Oppedahl, 998 F.2d 584, 586 (8th
Cir. 1993) (same); United States v. Perry, 991 F.2d 304, 312 (6th Cir. 1993) (noting
defendant had no knowledge of any investigation when he acted); cf. United States v.
Gacnik, 50 F.3d 848, 852 (10th Cir. 1995) (finding knowledge of unrelated investigation
insufficient under § 3C1.1).
       10
         Norman testified that the methamphetamine and scales had been in a bag in the
front seat area of the car. R. Vol. XIII at 13-14.

                                            -13-
                   b. Exclusion for Concealment Contemporaneous with Arrest

      Having found a sufficient nexus, we must address Norman’s claim that his

actions do not warrant an enhancement because they were contemporaneous with

his arrest. Although Norman made this argument below, the district court did not

consider the contention when it found that Norman’s actions constituted

obstruction.

      In the context of application note 3(d), contemporaneous “has been

construed to encompass obstructive conduct just prior to arrest, as when the

police are at the defendant’s door.” Hankins, No. 96-5207, ___ F.3d ___, 1997
WL 631318, at *4 (10th Cir. Oct. 14, 1997) (citing United States v. Perry, 991
F.2d 304, 312 (6th Cir. 1993)). Thus, a defendant’s action in hiding evidence as

customs agents knocked on the hatch of his boat has been found to be

contemporaneous with arrest, even though the defendant was not actually arrested

for some time while the agents checked out his story. See United States v.

Savard, 964 F.2d 1075, 1076, 1078-79 (11th Cir. 1992). Similarly, the Fifth

Circuit applied a contemporaneous-with-arrest analysis to a defendant who,

suspecting that police were approaching in unmarked cars, ran away from an

undercover agent and returned to a house where he removed evidence from his

coat and gave it to a codefendant. United States v. Bethley, 973 F.2d 396, 402




                                       -14-
(5th Cir. 1992) (approving obstruction enhancement based on combination of

factors).

      In this case, we have already determined that Norman knew that the police

would be arriving immediately. In fact, Norman was still “kicking at the dirt” in

front of his car when the first officer did arrive, R. Vol. XI at 187, and he actually

was arrested within moments of that arrival. Clearly, Norman understood that his

failure to stop caused the accident, and that he would be questioned and detained

as soon as the police arrived. Under the circumstances, his attempt to conceal the

methamphetamine which had been on the front seat of his car involved a

“reflexive response occurring at the point arrest becomes imminent.” See United

States v. Lamere, 980 F.2d 506, 515 n.6 (8th Cir. 1992). Therefore, Norman’s

actions were contemporaneous with his arrest within the purview of application

note 3(d). Accordingly, we conclude that the district court erred in finding that

an obstruction of justice enhancement was warranted.

             2. Criminal History Assessments

      The sentencing guidelines provide that a defendant’s criminal history shall

be calculated based on the number and type of his previous sentences. See USSG

§ 4A1.1. Norman contends that the district court erred by counting previous

sentences which the guidelines either expressly exclude or simply do not include.




                                         -15-
                    a. Assessment for Misdemeanor Municipal Ordinance Offense
                    of Harassment

       Norman asserts that his previous conviction under the Colorado Springs,

Colorado, Municipal Code for the offense of harassment should not have been

counted in his criminal history. In support, he points to USSG § 4A1.2(c)(1)

which excepts misdemeanor convictions if the sentences fall below specified

thresholds, and if they involve offenses “by whatever name they are known”

which are similar to certain enumerated offenses, including “[d]isorderly conduct

or disturbing the peace.” USSG § 4A1.2(c)(1). Essentially, he contends that the

harassment offense should have been excepted because it is similar to disorderly

conduct or disturbing the peace. Norman seeks to buttress this argument by

suggesting that our prior decision in United States v. Cox appears to find

Colorado’s general code classifications conclusive. United States v. Cox, 934
F.2d 1114, 1124 (10th Cir. 1991) (noting that, under Colorado law, the

defendant’s offense is a crime against the person, whereas disorderly conduct is a

crime against the public peace). By analogy, Norman argues that Cox supports

exclusion in his case because the Colorado Springs, Colo., Municipal Code

locates the harassment offense in its section entitled “Offenses Affecting Public

Safety.” 11



        The offense is presently codified in the Colorado Springs, Colo., Municipal
       11

                                                                            (continued...)

                                          -16-
       We disagree. The code classifications we recited in Cox were merely

shorthand for the obvious textual reading of the respective statutes. Moreover,

were Cox given the narrow interpretation Norman urges, general classification

headings would trump text with absurd results. 12 In this case, the ordinance to

which Norman pleaded guilty provides that “[a] person commits harassment if,

with intent to harass, annoy or alarm another person, he . . . [s]trikes, shoves,

kicks, or otherwise touches a person . . . .” Colorado Springs, Colo., Municipal

Code § 21-2-108. In fact, the record indicates that Norman pleaded guilty to an

offense which actually did involve pushing another person. R. Vol. XVIII at ¶ 65.

Accordingly, we conclude that the harassment conviction involved an offense

against persons which is not similar to any excepted offense under § 4A1.2(c)(1).

                     b. Assessment for Committing the Instant Offense While
                     Under a Criminal Justice Sentence

       On March 30, 1994, Norman pleaded guilty to a state charge of carrying a

concealed weapon. On June 30, 1994, the court granted him a one-year deferred

judgment and sentence with special conditions pursuant to Colo. Rev. Stat.




        (...continued)
       11

Code, at Chapter 21, Article 2.
       12
         For example, the Colorado Springs Municipal Code also includes assault in its
public safety section. See Colorado Springs, Colorado, Municipal Code § 21-2-110.

                                          -17-
§ 16-7-403. 13 According to the PSR, the conditions of deferral required Norman

to forfeit all his weapons, to attend a weapons safety course, and to complete

twenty-four hours community service. R. Vol. XVIII at ¶ 69. Before the one year

deferral period expired, on October 16, 1994, Norman was arrested for the instant

offense.

      Guideline § 4A1.1(d) provides for the addition of two points “if the

defendant committed the instant offense while under any criminal justice

sentence, including probation, parole, supervised release, imprisonment, work

release, or escape status.” Id. (emphasis added). As explained in the application


      13
        Colo. Rev. Stat. § 16-7-403 provides in relevant part:

      (1) In any case in which the defendant has entered a plea of guilty, the court
      accepting the plea has the power . . . to continue the case for a period not to
      exceed . . . two years from the date of entry of a plea to a misdemeanor . . .
      for the purpose of entering judgment and sentence upon such plea of guilty
      . . . . During such time, the court may place the defendant under the
      supervision of the probation department.

      (2) Prior to entry of a plea of guilty to be followed by deferred judgment
      and sentence, the district attorney, in the course of plea discussion . . . is
      authorized to enter into a written stipulation, to be signed by the defendant,
      the defendant's attorney of record, and the district attorney, under which the
      defendant is obligated to adhere to such stipulation. The conditions
      imposed in the stipulation shall be similar in all respects to conditions
      permitted as part of probation. . . . Such stipulation shall specifically
      provide that, upon a breach by the defendant of any condition regulating the
      conduct of the defendant, the court shall enter judgment and impose
      sentence upon such guilty plea.

Id. (emphasis added).

                                           -18-
notes, “[f]or purposes of this item, a ‘criminal justice sentence’ means a sentence

countable under §4A1.2 (Definitions and Instructions for Computing Criminal

History) having a custodial or supervisory component, although active supervision

is not required for this item to apply.” USSG § 4A1.1, comment. (n.4). Under

§ 4A1.2(a)(3), “[a] conviction for which the imposition or execution of sentence

was totally suspended or stayed shall be counted as a prior sentence under

§4A1.1(c).” 14

       For the first time on appeal, Norman contends that the district court erred in

concluding that his deferred sentence warranted the assessment of two criminal

history points pursuant to USSG § 4A1.1(d). We have previously found that a

deferred sentence which imposes probation constitutes a criminal justice sentence

within the meaning of § 4A1.1(d). United States v. Vela, 992 F.2d 1116, 1117

(10th Cir. 1993) (applying Oklahoma law which required that the defendant be

placed on probation during the period of deferment). Nonetheless, Norman

contends that our decision in Vela should not control our resolution of his claim,

since he was not placed on probation. We disagree.




        Under Colorado law, a person who has entered a guilty plea and receives a
       14

deferred sentence is considered convicted, at least until the deferral period is successfully
completed. Colo. Rev. Stat. §§ 16-7-206, 16-7-403(2); see Hafelfinger v. District Court,
674 P.2d 375, 377, 377 n. 3 (Colo. 1984).

                                            -19-
       Under Colorado’s deferred sentencing statute, “when conditions are

imposed on a defendant’s deferred judgment, those conditions are to be

‘probation-like.’” People v. Method, 900 P.2d 1282, 1285 (Colo. Ct. App. 1994)

(interpreting Colo. Rev. Stat. § 16-7-403(2)). Additionally, Colorado requires

that any stipulation which contains conditions for deferring sentence shall provide

that judgment will be entered and a sentence imposed if the conditions are

breached. Colo. Rev. Stat. § 16-7-403(2). Accordingly, Vela controls since “[b]y

the very terms of the statute, the proceedings contemplate deferral and probation.”

Vela, 992 F.2d at 1117. As in Vela, based on the state statute, as well as the

actual imposition of “probation-like” conditions, and a broad reading of

§ 4A1.1(d), we conclude that, in this case, the district court properly added

points. 15 See Vela, 992 F.2d at 1117-18.

              3. Calculation of Drug Quantity

       For the first time on appeal, Norman contends that the district court erred

when it calculated drug quantities without deducting amounts which he possessed

for personal use. We reject this claim outright. The district court adopted the

drug quantity which Norman himself urged. R. Vol. XVIII, Defendant’s

Objections to PSR at 4; R. Vol. XVIII, PSR at 13 n.2; R. Vol. XVII at 26-27.


       15
         We note that the Ninth Circuit reached a different result in United States v. Kipp,
10 F.3d 1463 (9th Cir. 1993). However, there is no indication that any conditions were
actually imposed on the granting of the deferred judgment in that case.

                                            -20-
Additionally, at trial Norman testified that the methamphetamine belonged to

someone else, and he also testified that he had only used methamphetamine a few

times. R. Vol. XIII at 14-15, 75.

      Finally, Norman has filed two pro se motions related to drug calculations.

Essentially, he argues that we should remand so that the district court can

recalculate drug quantities based on gross, rather than actual amounts. Although

Norman briefly made a similar argument at the sentencing hearing, that argument

related to whether or not other relevant conduct should be included. As we noted

above, Norman’s filings with the court urged the quantities which the court

actually adopted. Accordingly, we find no merit to Norman’s motions, and we

DENY them.



                                    CONCLUSION

      For the reasons stated, we REVERSE Norman’s conviction under 18 U.S.C.

§ 922(g)(1). With regard to sentencing, we AFFIRM the district court’s

assessment of criminal history points and its calculation of drug quantities, and

we REVERSE its enhancement for obstruction of justice. Accordingly, we

VACATE Norman’s sentence, and REMAND for resentencing not inconsistent

with this opinion.




                                        -21-